DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-9 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending U.S. Patent Application Number: 17/322,898 (US PGPUB 20210367641). They appear to be commonly owned applications of different inventive entities. Although the claims at issue are not identical, they are not patentably distinct from each other because: species Claims 1-9 of 17/322,898 anticipates genus Claims 1-9 of 17/135,872 as illustrated in the table below (See MPEP §804.03, § 2131.02: "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)):
17/135,872
17/322,898
1. A signal detector, comprising: 
a housing, having a connector and a display unit; 

a tuner, configured to receive a cable signal; 

a microcontroller unit (MCU), electrically connected with the tuner and the display unit; 

a scanning switch, electrically connected with the MCU; 
a power supply, configured to supply a power to the MCU; and 
a power switch, electrically connected with the MCU.
1. A signal sensor, comprising: 
a housing, which includes a connector and a display unit mounted thereon; 
a tuner, arranged in the housing and configured to receive a signal; 
a microcontroller unit (MCU), arranged in the housing and electrically connected with the tuner and the display unit; 
a scanning switch, arranged in the housing and electrically connected with the MCU; 
a power supply, configured to supply a power to the MCU, the tuner and a white LED; and 
a power switch, electrically connected with the MCU; wherein the signal sensor determines whether the signal belongs to a coaxial cable signal according to signal intensity of the signal.
2. The signal detector of claim 1, wherein the power supply is implemented as a dry battery socket or a USB port.
2.  The signal sensor of claim 1, wherein the power supply is implemented as a dry battery socket or a USB port.

3.  The signal sensor of claim 1, wherein the display unit is an LED light.
4. The signal detector of claim 1, wherein the connector is an F-type male connector.
4.  The signal sensor of claim 1, wherein the connector is an F-type male connector.
5. The signal detector of claim 4, wherein the F-type male connector is a 75 Ohm F-type male connector.
5.  The signal sensor of claim 4, wherein the F-type male connector is a 75 Ohm F-type male connector.
6. The signal detector of claim 1, wherein the tuner scans a signal within a frequency range.

6.  The signal sensor of claim 1, wherein the tuner scans the signal within a frequency range.
7. The signal detector of claim 6, wherein the frequency range is from 88MHz to 1GHz.
7.  The signal sensor of claim 6, wherein the frequency range is from 88MHz to 1 GHz.
8. The signal detector of claim 6, wherein the tuner scans the signal based on a scanning bandwidth.
8.  The signal sensor of claim 6, wherein the tuner scans the signal based on a scanning bandwidth.
9. The signal detector of claim 6, wherein the scanning bandwidth is 6MHz.
9.  The signal sensor of claim 6, wherein the scanning bandwidth is 6MHz.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868